FOX, J.
The record in tbis cause is substantially tbe same as that in State v. Craig, ante, p. 201, decided at tbe present sitting of tbis court: at least it presents tbe same legal proposition. We deem it unnecessary *206to repeat what was said in the Craig case as to the right of the State to prosecute an appeal, but it is sufficient to say that, adopting the conclusions as reached by this court in that case, it follows that the appeal in the case at bar should be dismissed, and it is so ordered.
All concur.